    Case: 1:17-cv-01171 Document #: 70 Filed: 09/15/19 Page 1 of 2 PageID #:605




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


FLAVA WORKS, INC.,                                  )
                                                    )      Case No. 17 CV 1171
                      Plaintiff,                    )
                                                    )      Honorable Robert W. Gettleman
              v.                                    )            Presiding Judge
                                                    )
MARQUES RONDALE GUNTER, d/b/a                       )
MyVidster.com, SALSAINDY, LLC, d/b/a                )
myVidster.com,                                      )
                                                    )
                      Defendants.                   )


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Thursday, September 19, 2019, at 9:15 a.m., or as soon

thereafter as counsel may be heard, I shall appear before Honorable Jorge Gettleman in Room

1703 of the Everett MsKinley Dirksen United States Courthouse, 219 S. Dearborn Street,

Chicago, Illinois 60604 and present Plaintiff’s Motion for Extension of Time to File Notice of

Appeal.



       Dated: September 15, 2019                    Respectfully submitted,



                                                    By:    ___/s/ Bryan Edward Moore
                                                             Bryan Edward Moore
                                                             2343 W. Cortez
                                                             Chicago, Illinois 60622

                                                              T: (312) 909-0004
                                                              bemoore@bemesq.com

                                                              Attorney for Defendant
Case: 1:17-cv-01171 Document #: 70 Filed: 09/15/19 Page 2 of 2 PageID #:605




                              CERTIFICATE OF SERVICE

         The undersigned certifies that on September 15, 2019, the foregoing was served

  on all counsel of record via ECF.

                                                    ___/s/ Bryan Edward Moore
                                                           Bryan Edward Moore
